Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Note that the election/restriction requirement is altered by the examiner’s amendment that follows it, wherein claims 15-20 are rejoined.
Applicant's amendment and election with traverse of Invention I and Species 2 in the reply filed on 03/05/2022 is acknowledged.  Applicant correctly states that claim Species 2 does not encompass claim 7.  Initially, it is noted that the claims referred to in the species election portion are merely provided as exemplary claims understood to be encompassed by the identified species.  As was likely apparent, a typographical error resulted in a reference to claim 7 instead of to claim 17 (which is encompassed by Species 2).  The traversal is on the ground(s) that the present amendment renders the identified species as no longer mutually exclusive.  This is found persuasive and the species requirement is overcome.  
With respect to the invention election requirement, no argument is provided.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The Invention election requirement is still deemed proper and is therefore made FINAL.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arthur Tan on 05/27/2022.

The application has been amended as follows: 

Claim 2, add the word “the” before “agitator” in line 2.
Claim 9, add the word “the” before “agitator” in line 2.
Claim 15, replace the word “opening” in lines 2, 8 (both occurrences), and 9 with “open top”; and replace the word “waterflows” in line 15 with “fluid flows”.
Claim 16, add the word “the” before “agitator” in line 2.
Claim 18, replace the word “opening” in line 3 with “open top”.
Claim 19, replace the word “opening” in line 3 with “open top”.

Claims 15-20 are rejoined and examined on the merits.  Thus, claims 1-9 and 11-20 are allowed.

Drawings
The drawings were received on 03/16/2019.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2004/0094190 to Robert, which teaches a water displacement/vortex inhibiting device, US 2003/0079761 to Rich, which teaches an apparatus and method for washing and processing food and US 4,173,051 to Reid, which teaches a vegetable washer.  The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of an agitator comprising one or more conduits and one or more outlets in fluid communication therewith, wherein the one or more conduits extend into the open top from outside the one or more receptacles and are substantially narrower than the open top to form at least one gap between the one or more conduits and the one or more receptacles at the open top; and a cradle that receives the agitator, the cradle comprising a porous body having a bottom, wherein the one or more outlets engage the bottom when the agitator is received by the cradle, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714